Wilde, J.
The plaintiffs cannot retain their verdict. The Rev. Sts. c. 105, §§ 7 & 8, concerning tenants in common, &c. have no bearing on this case, being made solely for the protection of one cotenant against the encroachments of another. If the plaintiffs were themselves cotenants with the defendant, they could not maintain this common law action, but must have proceeded against him on § 8, for the penalty imposed by §7.
*267The defendant proved his right, as against the plaintiffs, to do the acts complained of by them, and he was not bound to go any further.
Verdict set aside, and plaintiffs nonsuit.